IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
HELENA DIVISION

ELLEN MARTEN, as Guardian and

CV 17-31—H-CCL
Conservator of Glen Marten,

Plaintiff,
ORDER
Vs.
STATE OF MONTANA,
Defendant.

 

 

The parties have filed a joint status report indicating that they are continuing
to work toward resolution of the case and plan to meet within thirty days with
representatives of the Montana Department of Public Health and Human Services
and Montana Medicaid to discuss possible treatment options for Mr. Marten. The
parties are continuing to negotiate potential monetary settlement of the remaining
claims.

The parties assure the Court that if a settlement is not reached, the parties
and their witnesses will be prepared to go to trial in April of 2020. The Court
takes that assurance as an indication that Plaintiffs counsel has informed Dr.

Mulgrew that he need not appear in response to the subpoena served on April 22,

2019. Accordingly,
IT IS HEREBY ORDERED that Dr. Mulgrew’s motion to quash subpoena
(Doc. 114) is DENIED as moot. Counsel for Plaintiff shall immediately serve a
copy of this order on Dr. Mulgrew.

IT IS FURTHER ORDERED that on or before July 9, 2019, the parties shall
file a Joint Status Report informing the Court of the status of their settlement

discussions.

Dated this 9L 7 of May, 2019.

palin
Oe ——
SENIOR UNITED STATES DISTRICT JUDGE
